   Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 1 of 6 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS,
                                 BEAUMONT DIVISION

 SMOKERS EXPRESS WINE & SPIRIT                     §
 LLC,                                              §
                                                   §
        Plaintiff,                                 §
 vs.                                               §
                                                   §                    Case No. 1:19-cv-00425
 AmGUARD INSURANCE COMPANY,                        §
 VERICLAIM, INC., and NONA                         §
 LOFTUS,                                           §
                                                   §
        Defendants.


                                    NOTICE OF REMOVAL


       Defendants AmGUARD Insurance Company (“AmGUARD”) and VeriClaim, Inc.

(“Vericlaim”) (collectively, “Defendants”) submit this Notice of Removal to the United States

District Court for the Eastern District of Texas, Beaumont Division, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446.

       1.      On August 13, 2019, Plaintiff Smokers Express Wine & Spirit, LLC (“Plaintiff”)

filed a Petition in the 128th Judicial District Court of Orange County, Texas, Case No. A190310-C.

(Exhibit 1.) Plaintiff asserts claims against Defendants and codefendant Nona Loftus for breach

of an insurance contract, violations of the Texas Insurance Code, breach of the duty of good faith

and fair dealing, fraud, and a derivative conspiracy claim. Id.

       2.      AmGUARD was served with process on August 21, 2019, when it received a

Summons and Plaintiff’s Petition through its registered agent, C T Corporation System, 1999

Bryan Street, Suite 900, Dallas, TX 75201. (Id.)




NOTICE OF REMOVAL                                                                     PAGE 1 OF 6
   Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 2 of 6 PageID #: 2



       3.      Vericlaim was served with process on August 19, 2019, when it received a

Summons and Plaintiff’s Petition.

       4.      Nona Loftus has not yet been served.

       5.      This Notice of Removal is timely filed within 30 days of August 19, 2019, as

required by 28 U.S.C. § 1446(b). Furthermore, this removal is being filed less than one year after

this lawsuit was commenced in state court. Thus, this Notice also complies with the timeliness

requirements of 28 U.S.C. § 1446(c)(1).

       6.      The United States District Court for the Eastern District of Texas, Beaumont

Division embraces Orange County, Texas, in which the state court action is now pending. Thus,

this lawsuit is properly removed to this Court pursuant to 28 U.S.C. § 1441(a).

       7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and Defendants; (2) the amount in

controversy exceeds $75,000, exclusive of interests and costs; and (3) all other requirements for

removal have been satisfied.

       8.      The citizenship of limited liability companies is determined based upon the

citizenship of the company’s members. Underwood Res., LLC v. Brigadier Oil & Gas, LLC,

3:15-CV-1024-L, 2015 WL 11120876, at *2 (N.D. Tex. June 18, 2015) (quoting Harvey v. Grey

Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008)).

       9.      For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business . . . .” 28 U.S.C. § 1332(c)(1).

       10.     A natural person is a citizen of the state where he or she is domiciled, and “the place

of residence is prima facie the domicile.” However, citizenship requires not only residence, but



NOTICE OF REMOVAL                                                                       PAGE 2 OF 6
   Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 3 of 6 PageID #: 3



the “purpose to make the place of residence one’s home.” MidCap Media Fin., L.L.C. v. Pathway

Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019) (quoting State of Texas v. State of Florida, 306 U.S.

398, 59 S. Ct. 563, 83 L. Ed. 817 (1939) (internal quotations omitted)).

       11.     Plaintiff is a Texas limited liability company. It has two members: Asifali A.

Momin, who is a citizen of Texas, domiciled at 4260 Highway 365, #230, Port Arthur, Texas

77642, and Saiyed Maredia, who is also a citizen of Texas, domiciled at 7660 Priya Boulevard,

Nederland, TX 77627. (See Exhibits 2-4, Registered Agent Information, Plaintiff’s Certificate of

Amendment, and 2018 Texas Franchise Tax Public Information Report, all on file with Texas

Secretary of State, as of August 28, 2019.)

       12.     AmGUARD is a corporation that is both incorporated, and has its principal place

of business in, Pennsylvania. Therefore, it is a citizen of Pennsylvania.

       13.     Vericlaim, Inc. is incorporated in the State of Delaware, and has its principal place

of business at 1100 Ridgeway Loop Rd., Floor 2, Memphis, Tennessee 38120. Therefore, it is a

citizen of Delaware and Tennessee. (Exhibit 5.)

       14.     Though Nona Loftus has not yet been served, she is a citizen of Pennsylvania, who

is domiciled and resides at 47 Forest Road, Mountain Top, Pennsylvania 18707.

       15.     The amount in controversy exceeds $75,000.00. Plaintiff pleads that it seeks

monetary relief over $1,000,000.00, and has demanded actual damages, punitive damages,

attorneys’ fees, taxable costs, and 18% interest. Plaintiff claims that its attorney’s fees and

expenses alone, through trial, “will be approximately $100,000.00 to $350,000.00.” See Exhibit 1,

¶¶ 7, 55-61.




NOTICE OF REMOVAL                                                                      PAGE 3 OF 6
   Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 4 of 6 PageID #: 4



        16.     On August 28, 2019, AmGUARD filed its general denial to Plaintiff’s Petition in

state court; therefore, pursuant to Fed.R.Civ.P. 81(c)(2), it is not required to file another responsive

pleading in this Court.

        17.     On September 6, 2019, AmGUARD filed its general denial to Plaintiff’s Petition

in state court; therefore, pursuant to Fed.R.Civ.P. 81(c)(2), it is not required to file another

responsive pleading in this Court.

        18.     Pursuant to 28 U.S.C. § 1446(d), this Notice has been sent to all parties and has

been filed with the state court clerk’s office. Defendants have also included a copy of the state

court docket sheet with this Notice, as required by LCvR81.2(a). (Exhibit 6.) No hearing has been

set in state court.

        19.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon AmGUARD and Vericlaim are also submitted. (Exhibit 7.)

        WHEREFORE, Defendants hereby remove this action from the 128th Judicial District

Court of Orange County, Texas to the United States District Court for the Eastern District of Texas,

Beaumont Division.




NOTICE OF REMOVAL                                                                         PAGE 4 OF 6
  Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 5 of 6 PageID #: 5



Dated: September 15, 2019
                                   Respectfully submitted,

                                   GORDON & REES

                                   /s/ Robert A. Bragalone
                                   ROBERT A. BRAGALONE
                                   State Bar No. 02855850
                                   BBragalone@grsm.com
                                   B. RYAN FELLMAN
                                   State Bar No. 24072544
                                   RFellman@gordonrees.com

                                   2200 Ross Avenue, Suite 4100W
                                   Dallas, Texas 75201
                                   214-231-4660 (Telephone)
                                   214-461-4053 (Facsimile)

                                   ATTORNEYS FOR DEFENDANT
                                   AMGUARD INSURANCE COMPANY




                                   SHACKELFORD, BOWEN, MCKINLEY &
                                   NORTON, LLP

                                   /s/ Bruce R. Wilkin
                                   Bruce R. Wilkin
                                   Texas Bar No. 24053549
                                   bwilkin@shackelford.law
                                   Tim Redden Jr.
                                   State Bar No. 24099654
                                   tredden@shackelford.law
                                   717 Texas Ave, 27th Floor
                                   Houston, Texas 77002
                                   Tel: 832-415-1801
                                   Fax: 832-415-1095

                                   ATTORNEYS FOR DEFENDANT
                                   VERICLAIM INC.




NOTICE OF REMOVAL                                                  PAGE 5 OF 6
   Case 1:19-cv-00425-MJT Document 1 Filed 09/15/19 Page 6 of 6 PageID #: 6



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 15, 2019, a copy of the foregoing was

filed with the United States District Court for the Eastern District of Texas via the Court’s CM/ECF

system, and that the foregoing will be sent on September 16, 2019 to the Orange County District

Clerk via Certified Mail, at the following address:


                              District Clerk Vickie Edgerly
                              Orange County District Clerk
                              801 W. Division Avenue
                              Orange, Texas 77630



                                              /s/ Robert A. Bragalone
                                              ROBERT A. BRAGALONE




NOTICE OF REMOVAL                                                                      PAGE 6 OF 6
